     Case 1:11-cr-00384-NONE-BAM Document 166 Filed 01/04/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:11-cr-00384-NONE
12                      Plaintiff,
13           v.                                        ORDER DENYING DEFENDANT’S
                                                       MOTION FOR RECONSIDERATION OF
14    ERIC BEAUCHAMP,                                  COMPASSIONATE RELEASE DENIAL
15                      Defendant.                     (Doc. No. 165)
16

17

18           On September 1, 2020, defendant Eric Beauchamp moved for compassionate release

19    pursuant to 18 U.S.C. § 3582(c)(1)(A) based on his medical conditions and the risk allegedly

20    posed to him by the ongoing coronavirus (“COVID-19”) pandemic. (Doc. No. 149.) The court

21    denied defendant’s motion for compassionate release on November 23, 2020. (Doc. No. 164.)

22    On December 1, 2020, defendant filed a motion for reconsideration of the court’s order denying

23    his motion for release. (Doc. No. 165.) For the reasons discussed below, the court will deny

24    defendant’s motion for reconsideration.

25           “Although not expressly authorized by the Federal Rules of Criminal Procedure, motions

26    for reconsideration are allowed in criminal cases.” United States v. Jones, 916 F. Supp. 2d 83, 86

27    (D.D.C. 2013). The Local Rules provide that motions for reconsideration in criminal cases must

28    demonstrate “what new or different facts or circumstances are claimed to exist that did not exist
                                                      1
     Case 1:11-cr-00384-NONE-BAM Document 166 Filed 01/04/21 Page 2 of 6


 1    or were not shown upon such prior motion or what other grounds exist for the motion.” E.D. Cal.

 2    R. 430.1(i).

 3            In his motion for reconsideration, defendant argues that the court erred in the following

 4    ways: (1) concluding that he tested positive for COVID-19; (2) stating that his motion failed to

 5    cite any cases granting compassionate release to an inmate similarly situated to him; and (3)

 6    stating that he was sentenced to a below-guideline term of imprisonment when he actually was

 7    sentenced to a low-end-of-the-guideline sentence. (Doc. No. 165 at 1–4.) Defendant argues these

 8    facts “were integral in the court’s decision in denying” defendant’s motion for compassionate

 9    release. (Id. at 4.)

10            According to defendant’s medical records generated by the Bureau of Prisons (“BOP”), he

11    was listed as an “asymptomatic person in quarantine” on or about April 1, 2020. (Doc. No. 161 at

12    2 (sealed: “Health Problems”).) It is true that defendant’s medical records do not explicitly state

13    that he tested positive for COVID-19. However, generally speaking, an asymptomatic individual:

14    (1) has recovered from an illness but no longer displays symptoms; or (2) has an illness but is not

15    displaying symptoms. Asymptomatic, U.S. NATIONAL LIBRARY OF MEDICINE: MEDLINE PLUS,

16    https://medlineplus.gov/ency/article/002217.htm (last visited Dec. 30, 2020). Therefore,

17    asymptomatic people are those who have contracted an illness. Assuming the BOP uses the term

18    in keeping with its recognized meaning, it appears from the record that defendant Beauchamp did

19    contract COVID-19 around April 1, 2020. Although defendant submitted a declaration in

20    connection with his motion claiming he never received a COVID-19 test, (Doc. No. 149-24 at 5),
21    the court must weigh those statements against the actual medical evidence before it.1

22    Nonetheless, the court recognizes that the BOP may not use the term “asymptomatic” as it is

23    generally understood. Even if it were the case that defendant did not actually test positive for

24    COVID-19, and was only exposed to the virus on or about April 1, 2020, the court would still

25    1
        Defendant’s declarations are signed electronically. (Doc. Nos. 149-24, 162-2.) However,
26    defense counsel did not state that defendant signed original copies of his declarations. See E.D.
      Cal. R. 131(f) (“Documents that are required to be signed by a person who is not the attorney of
27    record in a particular action . . . may be submitted in electronic formatting bearing a “/s/” and the
      person’s name on the signature line along with a statement that counsel has a signed original[.]”
28    (emphasis added)); see also E.D. Cal. R. 400(a) (incorporating general rules in criminal actions).
                                                         2
     Case 1:11-cr-00384-NONE-BAM Document 166 Filed 01/04/21 Page 3 of 6


 1    deny his motion for compassionate release. The court’s order denying the requested relief

 2    recognized the possibility of reinfection from COVID-19 but concluded that defendant’s medical

 3    conditions were not so severe as to warrant a finding of extraordinary and compelling reasons.

 4    (Doc. No. 164 at 12.) As noted in that order, defendant suffers from only one condition that

 5    “might” place him at heightened risk if he were to contract COVID-19: his body mass index,

 6    which places him in the overweight, but not obese, category. (Id. at 10.) After careful review,

 7    the court concluded based upon the evidence presented that defendant suffers only from mild

 8    asthma, which is not an at-risk category for COVID-19 according to the U.S. Centers for Disease

 9    Control and Prevention. (Id. at 8–11.) Finally, while defendant may be at a somewhat higher risk

10    of severe illness from COVID-19 because he is 52 years old, that heightened risk is relative to the

11    risk posed to younger individuals. (Id. at 10 (“As you get older, the risk for severe illness from

12    COVID-19 increases.”).) Even if defendant has not yet contracted COVID-19, based on his age

13    (which is only an at-risk category of sorts) and weight (which “might” put him at heightened

14    risk), the court still concludes that defendant is not “suffering from a serious . . . medical

15    condition . . . from which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13, cmt. n.1

16    (A)(ii). Additionally, in his motion for compassionate release defendant failed to submit any

17    evidence establishing that he was “substantially diminishe[d] [in his] ability . . . to provide self-

18    care” inside his prison facility. See id. (See also Doc. No. 154 at 6 (sealed: noting that in June of

19    this year, defendant appeared “[w]ell, [a]lert and [o]riented”).) The risk of severe illness if

20    defendant were to contract COVID-19, which is minimal to defendant based on his middle age
21    and weight, does not alter that conclusion. In sum, defendant failed—and still fails—to

22    demonstrate extraordinary and compelling reasons justifying his compassionate release.

23           Second, and relatedly, the pending motion for reconsideration does not persuade the court

24    that it failed to consider a decision granting compassionate release to an inmate suffering from the

25    same or similar medical conditions as defendant Beauchamp. In moving for reconsideration,

26    defendant cites a decision from a judge of this district court. (Doc. No. 165 at 3) (citing United
27    States v. Pickard, No. 2:11-cr-00449-KJM, 2020 WL 4227510 (E.D. Cal. July 23, 2020)).

28    However, in Pickard, the inmate suffered from chronic bronchitis and moderate, not mild,
                                                         3
     Case 1:11-cr-00384-NONE-BAM Document 166 Filed 01/04/21 Page 4 of 6


 1    asthma. 2020 WL 4227510, *5. Also, before the COVID-19 pandemic began, the inmate at issue

 2    in that case had previously complained “of chest pain, shortness of breath and respiratory

 3    distress.” Id. Defendant Beauchamp notes that in Pickard the district court found a moderate

 4    asthma condition based on BOP’s instructions to the inmate to take two puffs of his inhaler four

 5    times per day. (Doc. No. 165 at 3.) Defendant argues that this court must also conclude that he

 6    suffers from at least moderate asthma because he was given the same instruction for using his

 7    inhaler, though he cites only his own declaration in support of that contention instead of his BOP

 8    medical records listing his prescriptions. (Id.) (citing Doc. No. 162-2). Defendant’s reliance on

 9    the decision in Pickard is misplaced for three reasons. First, defendant’s BOP medical records

10    explicitly state that he should not use his inhaler daily, (Doc. No. 154 at 17 (sealed: “Don’t use

11    daily.”)), a fact which he omits from his motion for reconsideration. Second, there is additional

12    evidence in defendant’s BOP medical records suggesting that his asthma condition does not cause

13    persistent symptoms: his inhaler should only be used to prevent or relieve asthma attacks, (id.),

14    his respiratory system was recently noted as showing “no distress,” (Doc. No. 161 at 4 (sealed)),

15    and critically, his asthma condition is not induced by ordinary day-to-day activities, but rather,

16    only when he exercises, (id. at 2.) Put simply, defendant Beauchamp’s asthma condition is

17    clearly not analogous to the condition suffered by the inmate before the court in Pickard, who

18    complained of serious respiratory issues before the COVID-19 pandemic even began and was

19    instructed to use his inhaler daily. Third, the inmate in Pickard also suffered from chronic

20    bronchitis, 2020 WL 4227510 at *5, which is a condition that by itself places individuals at
21    greater risk of contracting a severe illness from COVID-19, unlike moderate asthma which

22    “might” place individuals at greater risk, Coronavirus Disease 2019 (COVID-19): People Who

23    Are at Increased Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,

24    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-

25    risk.html (last visited Dec. 30, 2020). Thus, the circumstances presented in Pickard are not

26    similar to those presented here.
27           Finally, in his motion for reconsideration defendant argues that the court incorrectly stated

28    that he was sentenced to a below-guideline term of imprisonment when he actually received a
                                                        4
     Case 1:11-cr-00384-NONE-BAM Document 166 Filed 01/04/21 Page 5 of 6


 1    low-end-guideline sentence. (Doc. No. 165 at 3–4.) As a threshold matter, this argument goes to

 2    whether a sentence reduction is consistent with the sentencing factors set forth at 18 U.S.C. §

 3    3553(a), even though defendant’s motion for compassionate release was denied based on a lack of

 4    medical necessity. (Doc. No. 164 at 13 (“Because the pending motion fails to establish

 5    extraordinary and compelling reasons justifying compassionate release in this case, the court need

 6    not address whether any reduction in defendant’s sentence would be consistent with consideration

 7    of the sentencing factors set forth at 18 U.S.C. § 3553(a).”).) The presentence report prepared in

 8    defendant’s case stated that the base offense level for his conduct was 18 because he was found to

 9    be responsible for cultivating 172 marijuana plants. (Doc. No. 103 (Presentence Report) at 8

10    (stating adjusted offense level was 17 after a two-level increase for being an organizer and a

11    three-level reduction for acceptance of responsibility.) In his sentencing memorandum, defendant

12    argued that his base offense level should have been 16 because some of the marijuana plants did

13    not yet have roots and thus, he technically cultivated less than 172 marijuana plants. (See Doc.

14    No. 109.) Defendant now contends in his motion for reconsideration that the sentencing judge

15    concluded his base offense level was 16, his adjusted offense level was 15, and his advisory

16    guideline range called for a term of imprisonment of between 24 and 30 months. (See Doc. No.

17    165 at 3–4.)2 Assuming that is in fact the case, which the court has no reason to doubt, the

18    undersigned finds that a 24-month and low-end-guideline sentence is entirely appropriate in light

19    of defendant’s offense conduct and criminal history. While serving a state-prison sentence for

20    murder, defendant was convicted in this case for operating a marijuana grow operation outside of
21    prison that involved more than 100 plants. (Doc. No. 103 (Presentence Report) at 4–6.) The

22    granting of a sentence reduction in this case would not reflect the seriousness of defendant’s

23    offense of conviction, promote respect for the law, provide just punishment, or afford adequate

24
      2
        This point was not addressed by the parties’ briefs submitted in connection with the original
25    motion for compassionate release. Nor do the minutes of defendant’s sentencing, or any other
26    entry on the court’s electronic docket, reflect the guideline range as actually determined by the
      court at the time of defendant’s sentencing. In the undersigned’s order denying the motion for
27    compassionate release it was assumed that the sentencing judge adopted the presentence report’s
      guideline calculation.
28
                                                       5
     Case 1:11-cr-00384-NONE-BAM Document 166 Filed 01/04/21 Page 6 of 6


 1    deterrence to criminal conduct.3 See § 3553(a); see also United States v. Purry, No. 2:14-cr-

 2    00332-JAD-VCF, 2020 WL 2773477, at *2 (D. Nev. May 28, 2020) (“The low-end guidelines

 3    sentence he received was and remains sufficient but not greater than necessary[.]”). Because the

 4    court concludes that granting defendant Beauchamp’s compassionate release would be

 5    inconsistent with the appropriate consideration of the § 3553(a) sentencing factors, his motion for

 6    compassionate release would have been appropriately denied on that basis as well.

 7           For the reasons explained above, defendant Beauchamp’s motion for reconsideration of

 8    the order denying his compassionate release (Doc. No. 165) is denied.

 9    IT IS SO ORDERED.
10
          Dated:    January 2, 2021
11                                                      UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25    3
        The court acknowledges that defendant’s projected release date from prison is March 31, 2021.
26    Find an inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Dec.
      30, 2020). At the same time, and as the government points out, defendant pleaded guilty to a
27    superseding information that allowed him to avoid the five-year mandatory minimum sentence
      required for offenses involving 100 or more marijuana plants. See 18 U.S.C. § 841(b)(1)(B)(vii).
28    (Doc. Nos. 158 at 23 n.3; see also 98 (Plea Agreement), 100 (Superseding Information).)
                                                      6
